Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 20, filed on 01/05/2021, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority to Provisional Application No. 62/957/357, filed on January 6, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/21/2021, 8/5/2021, 11/22/2021, and 6/9/2022 have been entered and references cited within have been considered.

Drawings
The drawings filed on 1/5/2021 are accepted.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoshida et al. (USPub:  2008/0275884, hereinafter referred to as Yoshida) in view of Sakauchi et al. (USPub: 2010/0014527, hereinafter referred to as Sakauchi). 

Regarding claim 1, Yoshida discloses a method for adding a new member to a ring of confederate hosts, said method comprising the steps of:
sending an invitation from an existing one of said confederate hosts of said ring to said new member (para. 58, lines 1-4 and para. 128, lines 21-23, wherein the network is a token ring configuration and an invitation is sent to the new member to join). 
Although Yoshida discloses everything as applied above,  Yoshida does not explicitly disclose sending instructions forward within the ring to a sequentially prior one of said confederate hosts relative to said existing one of said confederate hosts, said instructions comprising instructions for said sequentially prior one of said confederate hosts to set a source address for further communications for said ring to an address of said new member. However, this concept is well known in the art as disclosed by Sakauchi. In the same field of endeavor, Sakauchi discloses 
sending instructions forward within the ring to a sequentially prior one of said confederate hosts relative to said existing one of said confederate hosts, said instructions comprising instructions for said sequentially prior one of said confederate hosts to set a source address for further communications for said ring to an address of said new member (para. 164, lines 26-32 and para. 13, lines 10-13, wherein data are sequentially forwarded in the ring and the destination address is for further communication); and
forwarding received data payloads from said new member to said existing one of said confederate hosts of said ring (para. 39, lines 6-7, wherein the packet (i.e., payloads) are forwarded).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Sakauchi’s method into Yoshida’s invention. One of ordinary skill in the art would have been motivated “to realize failure recovery rapidly when a failure has occurred in a link between a node and a client device (user terminal)” (para. 30, lines 1-3).

Claims 2-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoshida in view of Sakauchi as applied to claim 1 above, and further in view of Karr et al. (USPub: 2021/0173945, hereinafter referred to as Karr).

Regarding claim 2, Yoshida and Sakauchi disclose everything as applied above,  Yoshida and Sakauchi do not explicitly disclose messages are transmitted about said ring by way of blind hosts. However, this concept is well known in the art as disclosed by Karr. In the same field of endeavor, Karr discloses 
messages are transmitted about said ring by way of blind hosts (para. 352, lines 8-10, wherein the host is an any host, (i.e., a blind host)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Yoshida and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “in order to make efficient use of each storage medium” (para. 104, line 13).

Regarding claim 3, Yoshida, Sakauchi and Karr disclose everything as applied above,  Yoshida, Sakauchi and Karr further disclose
said messages are transmitted about said ring using a blind bounce back technique (Karr’s para. 352, lines 8-10, wherein the data are returned).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Yoshida and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “in order to make efficient use of each storage medium” (para. 104, line 13).

Regarding claim 4, Yoshida, Sakauchi and Karr disclose everything as applied above,  Yoshida, Sakauchi and Karr further disclose
said confederate hosts and said blind hosts are connected to one another by way of an IP network (Yoshida’s para. 58, lines 4-7, and Karr’s 352, lines 8-10,  wherein the network nodes are connected to IP network).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Yoshida and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “in order to make efficient use of each storage medium” (para. 104, line 13).

Regarding claim 5, Yoshida and Sakauchi disclose everything as applied above,  Yoshida and Sakauchi do not explicitly disclose each of said confederate hosts utilizes a respective encryption key. However, this concept is well known in the art as disclosed by Karr. In the same field of endeavor, Karr discloses 
each of said confederate hosts utilizes a respective encryption key (para. 119, lines 60-61).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Yoshida and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “to avoid security issues from certain kinds of pattern analysis“ (para. 255, lines 9-10).

Regarding claim 6, Yoshida, Sakauchi and Karr disclose everything as applied above,  Yoshida, Sakauchi and Karr further disclose
transmitting, from a respective one of said confederate hosts to a sequentially next one of said confederate hosts, the encryption key of said respective one of said confederate hosts  (Karr’s para. 220, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Yoshida and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “to avoid security issues from certain kinds of pattern analysis“ (para. 255, lines 9-10).

Regarding claim 7, Yoshida, Sakauchi and Karr disclose everything as applied above,  Yoshida, Sakauchi and Karr further disclose
sending, from said existing one of said confederate hosts of said ring to said new member, the encryption key of said sequentially prior one of said confederate hosts (Karr’s para. 220, lines 3-5 and Sakauchi’s para. 164, lines 26-32, wherein the encryption key is sent sequentially).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Yoshida and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “to avoid security issues from certain kinds of pattern analysis“ (para. 255, lines 9-10).

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoshida in view of Sakauchi and Karr as applied to claim 7 above, and further in view of Jayaraman et al. (USPub: 2016/0269448, hereinafter referred to as Jayaraman).

Regarding claim 8, Yoshida, Sakauchi and Karr disclose everything as applied above,  Yoshida, Sakauchi and Karr do not explicitly disclose each of said encryption keys comprise a respective random block. However, this concept is well known in the art as disclosed by Jayaraman. In the same field of endeavor, Jayaraman discloses 
each of said encryption keys comprise a respective random block (para. 28, lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Jayaraman’s method into Yoshida, Sakauchi and Karr’s invention. One of ordinary skill in the art would have been motivated “for improved Lawful Interception of encrypted message” (para. 2, lines 3-4).

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Critchley et al. (USPub: 2010/0262717, hereinafter referred to as Critchley) in view of Sakauchi.

Regarding claim 9,  Critchley discloses a method for removing an existing member from a ring of confederate hosts, said method comprising the steps of: 
sending instructions from said existing member of said confederate hosts forward within said ring to a sequentially prior one of said confederate hosts relative to said existing member (para. 5, lines 3-5, and para. 259, lines 3-6, wherein the departure node sends a departure message).
Although Critchley discloses everything as applied above, Critchley does not explicitly disclose said instructions comprising instructions for said sequentially prior one of said confederate hosts to set a source address for further communications for said ring to an address of a sequentially next one of said confederate hosts relative to said existing member. However, this concept is well known in the art as disclosed by Sakauchi. In the same field of endeavor, Sakauchi discloses 
said instructions comprising instructions for said sequentially prior one of said confederate hosts to set a source address for further communications for said ring to an address of a sequentially next one of said confederate hosts relative to said existing member (para. 164, lines 26-32 and para. 13, lines 10-13, wherein data are sequentially forwarded in the ring and the destination address is for further communication); and
forwarding received data payloads from said sequentially prior one of said confederate hosts to said sequentially next one of said confederate hosts (para. 39, lines 6-7, wherein the packet (i.e., payloads) are forwarded).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Sakauchi’s method into Critchley’s invention. One of ordinary skill in the art would have been motivated “to realize failure recovery rapidly when a failure has occurred in a link between a node and a client device (user terminal)” (para. 30, lines 1-3).

Claims 10-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Critchley in view of Sakauchi as applied to claim 9 above, and further in view of Karr.
 
Regarding claim 10, Critchley and Sakauchi disclose everything as applied above,  Critchley and Sakauchi do not explicitly disclose messages are transmitted about said ring by way of blind hosts. However, this concept is well known in the art as disclosed by Karr. In the same field of endeavor, Karr discloses 
messages are transmitted about said ring by way of blind hosts (para. 352, lines 8-10, wherein the host is an any host, (i.e., a blind host)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Critchley and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “in order to make efficient use of each storage medium” *para. 104, line 13).

Regarding claim 11, Critchley, Sakauchi and Karr disclose everything as applied above,  Critchley, Sakauchi and Karr further disclose
said messages are transmitted about said ring using a blind bounce back technique (Karr’s para. 352, lines 8-10, wherein the data are returned).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Critchley and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “in order to make efficient use of each storage medium” (para. 104, line 13).

Regarding claim 12, Critchley, Sakauchi and Karr disclose everything as applied above,  Critchley, Sakauchi and Karr further disclose
said confederate hosts and said blind hosts are connected to one another by way of an IP network (Critchley’s para. 60, lines 8-15, and Karr’s 352, lines 8-10,  wherein the network nodes are connected to IP network).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Critchley and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “in order to make efficient use of each storage medium” (para. 104, line 13).

Regarding claim 13, Critchley and Sakauchi disclose everything as applied above,  Critchley and Sakauchi do not explicitly disclose each of said confederate hosts utilizes a respective encryption key. However, this concept is well known in the art as disclosed by Karr. In the same field of endeavor, Karr discloses 
each of said confederate hosts utilizes a respective encryption key (para. 119, lines 60-61).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Critchley and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “to avoid security issues from certain kinds of pattern analysis“ (para. 255, lines 9-10).

Regarding claim 14, Critchley, Sakauchi and Karr disclose everything as applied above, Critchley, Sakauchi and Karr further disclose
transmitting, from a respective one of said confederate hosts to a sequentially next one of said confederate hosts, the encryption key of said respective one of said confederate hosts  (Karr’s para. 220, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Critchley and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “to avoid security issues from certain kinds of pattern analysis“ (para. 255, lines 9-10).

Regarding claim 15, Critchley, Sakauchi and Karr disclose everything as applied above,  Critchley, Sakauchi and Karr further disclose
sending, from said existing member to said sequentially prior one of said confederate hosts, the encryption key of said existing member
 (Karr’s para. 220, lines 3-5 and Sakauchi’s para. 164, lines 26-32, wherein the encryption key is sent sequentially).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Critchley and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “to avoid security issues from certain kinds of pattern analysis“ (para. 255, lines 9-10).

Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Critchley in view of Sakauchi and Karr as applied to claim 15 above, and further in view of Jayaraman. 

Regarding claim 16, Critchley, Sakauchi and Karr disclose everything as applied above,  Critchley, Sakauchi and Karr do not explicitly disclose each of said encryption keys comprise a respective random block. However, this concept is well known in the art as disclosed by Jayaraman. In the same field of endeavor, Jayaraman discloses 
each of said encryption keys comprise a respective random block (para. 28, lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Jayaraman’s method into Critchley, Sakauchi and Karr’s invention. One of ordinary skill in the art would have been motivated “for improved Lawful Interception of encrypted message” (para. 2, lines 3-4).

Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Critchley in view of Yoshida and Sakauchi.
 
Regarding claim 17, Critchley discloses 
a method for adding a new member to, and removing an existing member from, a ring of confederate hosts (para. 5, lines 3-5 and para. 218, lines 1-2, wherein the nodes joined/departed mean to add/remove nodes).
Although Critchley discloses everything as applied above, Critchley does not explicitly disclose sending an invitation from a current one of said confederate hosts of said ring to said new member. However, this concept is well known in the art as disclosed by Yoshida. In the same field of endeavor, Yoshida discloses
sending an invitation from a current one of said confederate hosts of said ring to said new member (para. 58, lines 1-4 and para. 128, lines 21-23, wherein the network is a token ring configuration and a invitation is sent to the new member to join).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yoshida’s method into Critchley’s invention. One of ordinary skill in the art would have been motivated “to provide techniques enabling sharing ideas to improve service offerings” (para. 13). 
Although Critchley and Yoshida disclose everything as applied above, Critchley and Yoshida do not explicitly disclose sending instructions forward about the ring to a sequentially prior one of said confederate hosts relative to said current one of said confederate hosts, said instructions comprising instructions for said sequentially prior one of said confederate hosts to set a source address for further communications for said ring to an address of said new member. However, this concept is well known in the art as disclosed by Sakauchi. In the same field of endeavor, Sakauchi discloses 
sending instructions forward about the ring to a sequentially prior one of said confederate hosts relative to said current one of said confederate hosts, said instructions comprising instructions for said sequentially prior one of said confederate hosts to set a source address for further communications for said ring to an address of said new member (para. 164, lines 26-32 and para. 13, lines 10-13, wherein data are sequentially forwarded in the ring and the destination address is for further communication); and
forwarding received data payloads from said new member to said existing one of said confederate hosts of said ring (para. 39, lines 6-7, wherein the packet (i.e., payloads) are forwarded);
sending instructions from said existing member of said confederate hosts forward about said ring to a sequentially prior one of said confederate hosts relative to said existing member, said instructions comprising instructions for said sequentially prior one of said confederate hosts to set a source address for further communications for said ring to an address of a sequentially next one of said confederate hosts relative to said existing member (para. 164, lines 26-32 and para. 13, lines 10-13, wherein data are sequentially forwarded in the ring and the destination address is for further communication); and 
forwarding received data payloads from said sequentially prior one of said confederate hosts to said sequentially next one of said confederate hosts (para. 39, lines 6-7, wherein the packet (i.e., payloads) are forwarded).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Sakauchi’s method into Critchley and Yoshida’s invention. One of ordinary skill in the art would have been motivated “to realize failure recovery rapidly when a failure has occurred in a link between a node and a client device (user terminal)” (para. 30, lines 1-3).

Claims 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Critchley in view of Yoshida and Sakauchi as applied to claim 17 above, and further in view of Karr.

Regarding claim 18, Critchley, Yoshida and Sakauchi disclose everything as applied above,  Critchley, Yoshida and Sakauchi do not explicitly disclose messages are transmitted about said ring by way of blind hosts. However, this concept is well known in the art as disclosed by Karr. In the same field of endeavor, Karr discloses 
messages are transmitted about said ring by way of blind hosts (para. 352, lines 8-10, wherein the host is an any host, i.e., it is blind);
said messages are transmitted about said ring using a blind bounce back technique (Karr’s para. 352, lines 8-10, wherein the data are returned).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Critchley, Yoshida and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “in order to make efficient use of each storage medium” *para. 104, line 13).
Critchley, Yoshida and Karr disclose everything as applied above.  Critchley, Yoshida and Karr further disclose 
said confederate hosts and said blind hosts are connected to one another by way of an IP network (Critchley’s para. 60, lines 8-15, and Karr’s 352, lines 8-10,  wherein the network nodes are connected to IP network); and
each of said confederate hosts utilizes a respective encryption key (Karr’s para. 119, lines 60-61).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Critchley, Yoshida and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “to avoid security issues from certain kinds of pattern analysis“ (para. 255, lines 9-10).
Regarding claim 19, Critchley, Yoshida and Sakauchi disclose everything as applied above,  Critchley, Yoshida and Sakauchi further disclose
each of said confederate hosts comprises a server  (Yoshida’s para 17, wherein the system includes an application server).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Karr’s method into Critchley, Yoshida and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “to avoid security issues from certain kinds of pattern analysis“ (para. 255, lines 9-10).

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Critchley in view of Yoshida and Sakauchi as applied to claim 17 above, and further in view of Jayaraman. 

Regarding claim 20,  Critchley, Yoshida and Sakauchi disclose everything as applied above.  Critchley, Yoshida and Sakauchi do not explicitly disclose encryption keys comprise a respective random block. However, this concept is well known in the art as disclosed by Jayaraman. In the same field of endeavor, Jayaraman discloses 
each of said encryption keys comprise a respective random block (para. 28, lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Jayaraman’s method into Critchley, Yoshida and Sakauchi’s invention. One of ordinary skill in the art would have been motivated “for improved Lawful Interception of encrypted message” (para. 2, lines 3-4).
Hence, Critchley, Yoshida, Sakauchi and Jayaraman disclose 
transmitting, from each of said confederate hosts to a sequentially next one of said confederate hosts relative to a respective one of said confederate hosts, a respective encryption key of said respective one of said confederate hosts, wherein each of said encryption keys comprise a respective random block (Jayaraman’s para. 28, lines 7-9, and para. 20, lines 8-10);
sending, from said current one of said confederate hosts of said ring to said new member, the encryption key of said sequentially prior one of said confederate hosts relative to said current one of said confederate hosts (Yoshida’s para. 128, lines 21-23 and Jayaraman’s para. 20 ,lines 8-10, wherein the invitation with encryption key); and 
sending, from said existing member to said sequentially prior one of said confederate hosts relative to said existing member, the encryption key of said existing member (Critchley’s para. 5, lines 3-5, and para. 259, lines 3-6 and Jayaraman’s para. 20 ,lines 8-10, wherein the departure node with the encryption key).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419